The Chancellor.
The records in the recorder’s office were public, open to the inspection of the complainant; and if, instead of examining them, he chose to rely upon loose declarations of others, or the general understanding of people attending a public sale, he alone must suffer by his folly.
Title to lands, and liens thereon, are not to be affected by such declarations or understandings.
Timothy Slaughter, as the assignee of the purchase money mortgage executed by Garner and wife, has a right under the law of this State to prosecute his suit of scire facias to judgment, and under proper proceedings thereon to cause the said lands to be sold for the payment of his mortgage debt, notwithstanding the sale and sheriff’s deed to Foxwell, mentioned in his bill of complaint.
The motion to .dissolve the preliminary injunction and dismiss the bill is therefore granted; and the complainant must pay the costs in this cause in three months, or attachment.
Let a decree be drawn accordingly.